


115 HR 7254 IH: Keeping the Promise to American Public Servants Act of 2018
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 7254
IN THE HOUSE OF REPRESENTATIVES

December 11, 2018
Mr. Heck introduced the following bill; which was referred to the Committee on Ways and Means

A BILL
To amend the Internal Revenue Code of 1986 to allow the deduction of moving expenses of Federal employees.
 
 
1.Short titleThis Act may be cited as the Keeping the Promise to American Public Servants Act of 2018.  2.Treatment of moving expenses for Federal employees during suspension of deduction (a)In generalSection 217 of the Internal Revenue Code of 1986 is amended by redesignating subsections (j) and (k) as subsections (k) and (l), respectively, and by inserting after subsection (i) the following new subsection: 
 
(j)Moving expenses for Federal employeesIn the case of moving expenses reimbursed or furnished in kind to an individual— (1)pursuant to chapter 41, or subchapter II of chapter 57, of title 5, United States Code, and 
(2)with respect to a move— (A)between a location inside the continental United States and a location outside the continental United States, 
(B)between Alaska and Hawaii, or  (C)between Alaska or Hawaii and a location outside the continental United States (other than Alaska or Hawaii), the limitations under subsection (c) shall not apply, subsection (l) shall not apply, and the individual shall be treated for purposes of this section as commencing work as an employee at a new principal place of work. For purposes of the preceding sentence, the term continental United States means the several States and the District of Columbia, but does not include Alaska or Hawaii.. 
(b)Qualified moving expense reimbursementSection 132(g)(2) of such Code is amended by inserting , or a payment or reimbursement described in section 217(j) (relating to moving expenses for Federal employees), after change of station,.  (c)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 

